Olivee, Chief Judge:
This appeal for reappraisement relates to certain items of plywood exported from France and entered at the port of Los Angeles, Calif.
Stipulated facts, upon which the base has been submitted, establish that the proper basis for appraisement of this plywood is foreign value, as defined in section 402 (c) of the Tariff Act of 1930, as amended, and that such statutory value for each of the items is the “unit value set forth in column 11 of the invoice, less 16.35 percent tax, packed,” and I so hold. Judgment will be rendered accordingly.